Citation Nr: 0515214	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35 of Title 38 of the United States Code 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 until 
June 1977.  He died in December 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Northern Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought.

The appellant testified before a decision review officer 
(DRO) in February 2004 and before the Board in June 2004.

The Board notes that the appellant submitted a letter in 
November 2004.  Although a waiver of review by the agency of 
original jurisdiction (AOJ) was not included, the Board finds 
that the letter was duplicative of the information already 
contained in the file, and, as such, a remand for a waiver is 
not necessary in this case.

It is also noted that in reviewing a file, the Board must 
consider all documents submitted prior to its decision and 
review all issues reasonably raised from a liberal reading of 
these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 
(1993).  Where such review reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue or, if appropriate, remand 
or refer the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id.  In this case, the appellant appears to have 
asserted a claim for benefits under 38 U.S.C.A. § 1151, by 
alleging malpractice by the VA regarding the delayed 
diagnosis of her late husband's hepatitis C and insufficient 
treatment of him, thereby leading to his death.  

Because the requisite steps have not been performed in order 
to convey jurisdiction on the Board to adjudicate this 
matter, this issue is referred to the RO for appropriate 
action.  The RO should seek clarification from the appellant 
as to whether she wishes to raise this issue.      

In May 2005, the appellant, with a waiver of RO 
consideration, submitted additional records.  The Board has 
reviewed these records.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran was initially diagnosed with hepatitis C in 
the late 1990s.

3.  The veteran died in December 2002 of hypertensive heart 
disease and coronary artery disease.

4.  The veteran's hypertensive heart disease and coronary 
artery disease are not diseases that began during, or as a 
consequence of, his active service.

5.   At the time of his death, the veteran was service-
connected for post-operative arthrotomy and relaxion of the 
lateral and internal cruciate ligaments of the right knee; 
ligamentous laxity of the left knee; and degenerative joint 
disease of the right and left knees with limited motion.  The 
veteran was rated as 60 percent disabled.

6.  The veteran's service-connected knee problems are not 
related to either his heart diseases or to his hepatitis C.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1133 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004). 

2. Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See Id.

An autopsy of the veteran determined that he died of 
hypertensive heart disease and coronary artery disease.  The 
evidence of record indicates that at the time of his death, 
the veteran had then, or had recently had, a number of health 
problems including bladder cancer and hepatitis C.  None of 
these disabilities were found to be related to his military 
service at the time of his death. 

The veteran was honorably discharged from the United States 
Marine Corps after injuring his right knee during training.  
His right knee subsequently required multiple surgeries, and 
its instability eventually led to a left knee injury after 
service for which the veteran also received service 
connection.  At the time of his death, the veteran was rated 
as 60 percent disabled because of his knees, but was not 
service-connected for any non-knee related disabilities.

A review of the veteran's claims file failed to uncover a 
medical opinion of record indicating that veteran's knee 
disability was in any way related to cardiac arrest, 
hypertensive heart disease, or coronary artery disease.  
Post-service medical records only provide evidence against 
the appellant's claim as they indicate no association between 
the service connected disabilities and the disorders that 
caused the veteran's death.  

In June 2004, the appellant testified before the Board that 
she was of the opinion that the true cause of the veteran's 
death was complications related to his hepatitis C.  The 
appellant theorized that the veteran contracted hepatitis C 
while in service, or during one of his knee operations 
following service, the hepatitis C then caused a number of 
health problems, including heart problems, and eventually 
caused the cardiac arrest which killed the veteran.

Unfortunately, the evidence indicates that the veteran was 
not diagnosed with hepatitis C until the late 1990s, almost 
20 years after he was discharged from service from February 
1976 until June 1977, more than 25 years ago.  There is no 
medical opinion of record addressing the etiology of the 
veteran's hepatitis C.  

While blood transfusions before 1992 pose an elevated risk of 
hepatitis C exposure, the veteran also had non-knee related 
surgeries, such as having his appendix, small intestine and 
part of his pancreas removed after an accident in 1987.  
Furthermore, the Board must not that there are many 
additional ways to contract hepatitis C, aside from blood 
transfusions.

Assuming, for the sake of this decision, that the veteran 
incurred hepatitis C in service (and there is no evidence 
that he did) the file remains void of a medical opinion 
attributing the veteran's cardiac arrest, hypertensive heart 
disease, or coronary artery disease to his hepatitis C.  
Simply stated, not only must the appellant show that 
hepatitis C was caused by his service or service connected 
disabilities, but then she must show that the hepatitis C 
caused the disabilities leading to death.

Once again, the post-service medical records only provide 
negative evidence against this claim as the extensive medical 
record fails to indicate any association between hepatitis C 
and the nonservice disabilities related to death. 

The Board acknowledges the many pages of medical research 
submitted by the appellant since May 2005 in an effort to 
provide a nexus between the veteran's hepatitis C and his 
death.  The Board has meticulously reviewed the veteran's 
entire claims file.  However, while this evidence is 
instructive as to hepatitis C and other diseases, the 
information fails to specifically address the veteran's case 
in that it provides no medical opinion linking the cardiac 
arrest to the veteran's hepatitis C.    

With regard to the appellant's opinion, the appellant does 
not have the medical expertise to associate the disabilities 
that caused the veteran's death to his service connected 
disorders.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The medical articles submitted by the appellant in this case 
do not support the appellant's multifaceted theory of 
entitlement.  The Board notes that, with regard to medical 
treatise evidence, the United States Court of Appeals for 
Veterans Claims (the Court) has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  In the present 
case, the treatise evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion.

After a complete review of the evidence of record, the Board 
also notes that there is no suggestion that the veteran's 
principal causes of death, hypertensive heart disease and 
coronary artery disease, are service-connected disabilities.  
The veteran's service medical records (SMRs) do not show any 
complaints of, or treatment for, any heart condition 
(including hypertensive heart disease and coronary artery 
disease) during service.  At a VA examination in September 
1977, the veteran indicated that he did not have a history of 
any problems with his heart, and a September 1978 radiology 
report contained the statement that no active cardiopulmonary 
disease was seen, evidence against the veteran's claim.  As 
such, the Board finds that there is no competent medical 
evidence of a nexus between the veteran's heart condition and 
his military service and only negative evidence against such 
an association.   

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board sincerely regrets the untimely passing of the 
veteran and sympathizes with the appellant's grief.  The 
undersigned also wishes to apologize for any medical opinion 
in this case that may have offended her in any way.  However, 
as noted above, regulations require a service-connected 
disability to have somehow caused the veteran's death in 
order for a spouse to recover benefits.  Unfortunately, the 
evidence of record indicates that, in this case, the veteran 
did not die from a service-connected illness; and to conclude 
otherwise would require the Board to impermissibly speculate.  
The preponderance of the evidence is against this claim.  
Accordingly, entitlement to service connection for the cause 
of the veteran's death is denied, because a service-connected 
disability was neither the principal nor a contributory cause 
of the veteran's death.

II.  Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510.  Generally, an 
eligible person is a child or surviving spouse of a person 
who died of a service-connected disability; or a child or 
spouse (or surviving spouse) of a person has (or died from) 
permanent, total disability resulting from a service-
connected disability. 38 U.S.C.A. § 3501(a).

In this case, at the time of his death, the veteran was 
service-connected for knee disabilities, and rated as 60 
percent disabled, thereby failing to qualify for a total 
service-connected disability.  As discussed above, the 
evidence also fails to show that the veteran died from a 
service-connected disability.  Accordingly, the appellant is 
not an eligible person as defined by statute for purposes of 
establishing entitlement to Dependents' Educational 
Assistance, and therefore, the appellant's claim must be 
denied.


III.  Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2003.  Since the letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  With respect to element (4), the Board notes 
that even if the letter failed to explicitly contain the 
statement that the appellant send any evidence to VA in her 
possession that pertains to the claim, the letter did inform 
her that evidence was still required to decide her case and 
where she could send that evidence.  Furthermore, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOC (SSOC), the appellant was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA, and the Board is 
unaware of any additional evidence that is needed for a full 
and fair adjudication of this claim.
 
The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  As noted above, it appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file and the appellant does not appear to contend otherwise.  
Additionally, the veteran testified before both a DRO and the 
Board.  

The Board notes that etiological opinions have not been 
obtained regarding the specific theory of the appellant in 
this case.  However, the Board finds that the evidence, 
discussed infra, which indicates that the veteran did not 
receive treatment for the claimed disorders during service, 
and that the claims files do not contain competent evidence 
showing an association between the service connected 
disabilities and the disabilities which caused his death, or 
that there is nexus between any of the claimed conditions and 
his service, warrants the conclusion that a remand for an 
opinion is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  As service and post-service medical records provide 
no basis to grant this claim, the Board finds no basis for 
another VA examination to be obtained.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.


	                        
____________________________________________
JOHN J. CROWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


